 Case 2:06-cv-00700-TC Document 271 Filed 01/12/21 PageID.3680 Page 1 of 4




Rick J. Sutherland (USB #3162)
M. Christopher Moon (USB #14880)
JACKSON LEWIS PLLC
215 S. State Street, Suite 760
Salt Lake City, Utah 84111
Telephone: (801) 736-3199
Email: Rick.Sutherland@jacksonlewis.com
      Chris.Moon@jacksonlewis.com
Attorneys for Defendants

             IN THE UNITED STATES DISTRICT COURT
          FOR THE DISTRICT OF UTAH CENTRAL DIVISION



EUGENE SCALIA, SECRETARY               Case No. 2:06 CV 00700
OF LABOR, UNITED STATES
DEPARTMENT OF LABOR,
     PLAINTIFF,
                                       DEFENDANT PARAGON
v.                                     CONTRACTORS CORP. RESPONSE
                                       TO COURT’S ORDER FOR
PARAGON CONTRACTORS                    EXPEDITED HEARING
CORP. AND BRIAN JESSOP,
individually,
     DEFENDANTS.
PAR 2 CONTRACTORS, LLC,
     INTERVENOR DEFENDANT.


      Defendant, Paragon Contractors Corporation, by and through its undersigned
counsel Jackson Lewis PLLC, hereby submits this memorandum in compliance
with the Court’s Order (ECF No. 268) that it file a response to Plaintiff’s Motion
for Preliminary Injunction and to Compel Business Records and In Camera
 Case 2:06-cv-00700-TC Document 271 Filed 01/12/21 PageID.3681 Page 2 of 4




Deposition Testimony (ECF No. 267, the “Motion”) by 1:00 p.m. on January 12,
2021.
        As is noted by Plaintiff in his Motion, on September 25, 2017, Plaintiff filed
a Motion to Show Cause (ECF No. 138) seeking to extend this Court’s 2016
Contempt Order (ECF No. 99) to Par 2. The underlying basis for that Motion to
Show Cause was the premise that Paragon had discontinued doing business but had
transferred its assets and work to Par 2, and that Par 2 should be joined in the instant
matter as the successor in interest to Paragon. As is likewise noted in Plaintiff’s
Motion, a hearing on that request to join Par 2 was held before Judge Nuffer on
January 26-27, 2018 resulting in the entry of Findings of Fact and Conclusions of
Law on September 10, 2018 (ECF No. 209).
        At the time of the January 2018 hearing on Plaintiff’s Motion to Show Cause,
in furtherance of the very purpose of that motion, considerable evidence was offered
to this Court relating to the status of the operations of Paragon Contractors prior to
that date. After hearing and considering that evidence, this Court, through Judge
Nuffer, made the following factual finding:

              11.    While Paragon remains an active company, it has no
        contracts for work, jobs, or employees. Paragon sold most of its tools
        and equipment over the last few years.19 At most, Paragon had “a job
        or two” that was “still going on” in 2016 somewhere in Louisiana, but
        Brian Jessop does not remember any details of the job. Paragon had no
        jobs or contracts for work in 2017.

(ECF No. 209, page 5, finding no. 11, references to record removed)

        Accordingly, as this Court has already conclusively determined, Defendant

Paragon has no contracts, work or jobs; has no employees, tools or equipment; and


                                           2
 Case 2:06-cv-00700-TC Document 271 Filed 01/12/21 PageID.3682 Page 3 of 4




has not had since before 2017. These factual findings were a foundational

requirement for the Court’s subsequent conclusion that Par 2 was the successor in

interest to Paragon. Moreover, as is also noted in Plaintiff’s Motion, Paragon’s

corporate charter with the State of Utah has now expired, so it no longer even has

active status. As a consequence, the relief being sought by Plaintiff to prevent

Paragon from “transferring, concealing, encumbering, or dissipating assets and

business operations during this litigation” is clearly, by this Court’s own binding

determination, moot to the extent it may pertain to Paragon. It is also impossible to

comply with inasmuch as Paragon has no assets or business operations that could be

transferred, concealed, encumbered or dissipated.

      For the foregoing reasons, Defendant respectfully requests that the Court
deny Plaintiff’s Motion relative to Paragon.


Respectfully submitted this 12th day of January 2021.



                                                     /s/ Rick J. Sutherland
                                               Rick J. Sutherland (USB #3162)
                                               M. Christopher Moon (USB #14880)
                                               JACKSON LEWIS PLLC
                                               215 S. State Street, Suite 760
                                               Salt Lake City, Utah 84111
                                               Telephone: (801) 736-3199
                                               Email:
                                               Rick.Sutherland@jacksonlewis.com
                                               Chris.Moon@jacksonlewis.com


                                         3
 Case 2:06-cv-00700-TC Document 271 Filed 01/12/21 PageID.3683 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 12th day of January 2021, I caused to be served via
the Court’s ECF electronic filing system the foregoing response, on the following:


John W. Huber, U.S. Attorney
John K. Mangum, Assistant U.S. Attorney
District of Utah
185 S. State St., #300
Salt Lake City, UT 84111-1506


M. Patricia Smith, Solicitor of Labor
James E. Culp, Regional Solicitor
John Rainwater, Associate Regional Solicitor
Karen Bobela, Trial Attorney
Alicia Truman, Trial Attorney
Lydia Tzagoloff, Senior Trial Attorney and Special
Assistant US Attorney
1244 Speer Boulevard, Suite 515
Denver, CO 80204




                                        /s/ Rick J. Sutherland
                                        For Jackson Lewis PLLC
4839-5798-2622, v. 1




                                          4
